Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended independent claim 14 to include the functional language “the power generation system is arranged such that said increase in the total pressure reduces the need for mechanical pumping in subsequent process steps”, and argued that limitation overcome the previous rejections because both claims 1 and 14 disclose that limitation.  The Examiner strongly disagrees because the limitation is an inherent feature of the pump and cannot be allowed.  Both Nissen and Cath clearly disclose the osmotic pump having identical features including semi-permeable membrane, warm saline fluid, and aqueous fluid.  Said osmotic pump clearly generate pressure as disclosed in the references (note details in the rejections).  The generated pressure inherently and clearly reduces the need of using another mechanical pump downstream of the osmotic pump.  As evidenced in figures 1-2, 6 of Nissen, and figure 2 of Cath, there are no pump downstream of the osmotic pump and the fluid is still returned back to the geothermal reservoir. Thus, the generated pressure of the osmotic pump in Nissen and Cath are sufficient.  Also note the limitation “reduces the need for mechanical pumping in subsequent process step” is very broad.  The generated pressure by osmotic pump in Nissen and Cath clearly reduce the load of any pump downstream if added because there is already generated pressure upstream, and that meets the limitation “reduces the need of mechanical pump”.

Note the following MPEP sections: 
2114    Apparatus and Article Claims — Functional Language [R-07.2015]
For a discussion of case law which provides guidance in interpreting the functional portion of means-plus-function limitations see MPEP § 2181 - § 2186.
I.    INHERENCY AND FUNCTIONAL LIMITATIONS IN APPARATUS CLAIMS
Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").
II.    MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).

	Applicant argued that the generated pressure in Nissen and Cath is used to generate electricity and not set aside to reduce the need of mechanical pump.  The Examiner disagrees.  As noted above, the fact that both Nissen and Cath don’t disclose any pump downstream of the osmotic pump clearly indicate that reduces the need of 
	For the reasons above, the rejections have been maintained and this Office Action has been made FINAL.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by WO 2016/037999 (Nissen).
	Regarding independent claims 1, 14, Nissen discloses a power generation process, the process comprising the steps of: extracting a warm saline stream from a geothermal formation 1; and converting latent osmotic energy present in the saline stream into an increase in the total pressure of said stream by passage through an osmotic pump unit 6 (see description page 9 lines 13-16 where the pressure increase is acknowledged) in which said stream is passed over one side of a semi-permeable membrane which permits the passage of water but not the passage of salts, an aqueous stream of lower salinity 7 than said stream being passed over the other side of said membrane such that the need for mechanical pumping in subsequent process 
	Regarding claims 2-3, 15, part of the higher pressure stream is returned to the geothermal formation. 
	Regarding claims 4-5, note the pressure exchanger 6 in figure 2.
	Regarding claims 6-8, 16-18, figures 3-4 show the thermal power units 6a-6c to extract the energy of warm saline and generate electricity.
	Regarding claims 9-10, figures 3-4 show many osmotic pump units 6a-6c.  
	Regarding claims 11-12, the temperature and percentage of figures 3-4 meet the claimed temperature and percentage of claims 11-12.
	Regarding claim 13, Nissen clearly uses seawater.

Claim(s) 1-5, 9, 13, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by WO 2010/028656 (Cath).
	Regarding independent claims 1, 14, Cath discloses a power generation process in figure 3, the process comprising the steps of: extracting a warm saline stream from a geothermal formation 152; and converting latent osmotic energy present in the saline stream into an increase in the total pressure of said stream by passage through an osmotic pump unit 120 in which said stream is passed over one side of a semi-permeable membrane 132 which permits the passage of water but not the passage of salts, an aqueous stream of lower salinity (from pump 112) than said stream being passed over the other side of said membrane such that the need for mechanical 
	Regarding claims 2-3, 15, part of the higher pressure stream is returned to the geothermal formation. 
	Regarding claims 4-5, note the pressure exchanger 120 in figure 3.

	Regarding claim 13, Cath clearly uses seawater.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 19, are rejected under 35 U.S.C. § 103(a) as being unpatentable over WO 2016/037999 (Nissen).  Nissen discloses all the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose that the thermal units are used to deliver heat to district heating system.   However, Official Notice is taken that thermal units deliver heat to the district heat system to distribute heat to the system, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to deliver the heat from Nissen to the district heating system for the purpose of providing energy for the system of the district.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 














Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
2/17/2021